Exhibit 10.47 EXECUTION VERSION FIRST AMENDMENT TO TERRITORY CONVERSION AGREEMENT This FIRST AMENDMENT TO TERRITORY CONVERSION AGREEMENT (this “Amendment”) is entered into effective as of February 8, 2016 by and between THECOCA‑COLACOMPANY, a Delaware corporation (“Company”), COCA‑COLA REFRESHMENTS USA, INC. (“CCR”), a wholly owned subsidiary of Company, and COCA‑COLA BOTTLING CO. CONSOLIDATED, a Delaware corporation (“Bottler”). Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed thereto in the Agreement (as hereinafter defined and as amended hereby).
